DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Office Action is in response to Applicant’s amendments/remarks filed 3/18/21.  Claims 1, 6, 10, and 16 were amended; claim 15 was cancelled; and claim 21 was newly added.  Claims 1-14 and 16-21 are presently pending and are presented for examination.
Response to Arguments
3.	Applicant’s arguments, see pages 8-9 of Remarks, filed 3/18/21, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
4.	Applicant’s arguments, see page 9 of Remarks, filed 3/18/21, with respect to the objection to claim 6 have been fully considered and are persuasive.  The objection to claim 6 has been withdrawn. 
5.	Applicant’s arguments, see pages 9-10 of Remarks, filed 3/18/21, with respect to the rejections of claims 12-13 under 35 U.S.C. 112, first paragraph, have fully considered and are persuasive.  The rejections of claims 12-13 under 35 U.S.C. 112, first paragraph, have been withdrawn.  
6.	Applicant’s arguments, see page 10 of Remarks, filed 3/18/21, with respect to the rejections of claims 6-15 under 35 U.S.C. 112, second paragraph, have fully considered and are persuasive.  The rejections of claims 6-15 under 35 U.S.C. 112, second paragraph, have been withdrawn. 
the rejection of claim 1 under 35 U.S.C. 102(b) in view of Iwata (US Pub. 2009/0314438) have fully considered but they are not persuasive. 

First, Applicant argues that Iwata does not teach that the second cleaning module is configured to clean surfaces of a second plurality of semiconductor substrates different than the first plurality of semiconductor substrates.

Examiner respectfully disagrees.  Regarding the recitation “a second cleaning module configured to clean surfaces of a second plurality of the semiconductor substrates different than the first plurality of the semiconductor substrates”, this recitation is a statement of intended use which does not patentably distinguish over the cited art since Iwata meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired.  [See MPEP 2114].  Claims directed to apparatus must be distinguished from prior art in terms of structure rather than function.  In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA).  “[A]pparatus claims cover what a devices is not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 

Second, Applicant argues that Iwata does not teach that the first cleaning module and the second cleaning module are configured to perform a same type of cleaning operation.

Examiner respectfully disagrees.  Regarding the recitation “wherein the first cleaning module and the second cleaning module are configured to perform a same type of cleaning operation”, this recitation is a statement of intended use which does not patentably distinguish over the cited art since Iwata meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired.  [See MPEP 2114].  Claims directed to apparatus must be distinguished from prior art in terms of structure rather than function.  In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA).  “[A]pparatus claims cover what a devices is not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  Since both the first cleaning module (52) and the second cleaning module (54) taught by Iwata clean substrates with liquid [Fig. 3; ¶0058], said first and second modules meet the requirements of performing “a same type of cleaning operation”, given the broadest reasonable interpretation.  Applicant has not established on this record any structural distinction between apparatus within the scope of the rejected claims and the apparatus fairly described by Iwata, and no such structural distinction is apparent. 

Third, Applicant argues that the second cleaning module (54) of Iwata does not meet the claimed feature because, per MPEP 2114, when functional limitations are considered an inherent characteristic of the prior art “the burden then shifts to applicant to establish that the prior art does not possess the characteristic relied up”.

Examiner respectfully disagrees.  Since no inherency argument was made or relied upon in the grounds of rejection presented in the previous Office Action, Applicant’s third argument is moot.  Rather, Examiner maintains that the difference between claim 1 and the prior art apparatus is a matter of intended use as explained in the following Office Action.

 the rejections of claims 1, 2, and 5 under 35 U.S.C. 102(b) in view of Iwata (US Pub. 2009/0314438) are maintained on the grounds presented in the following Office Action.

8.	Applicant’s arguments, see pages 12-14 of Remarks, filed 3/18/21, with respect to the rejection of claim 6 under 35 U.S.C. 102(b) in view of Iwata (US Pub. 2009/0314438) have fully considered and are persuasive.  The rejections of claims 6, 8-11, and 14 under 35 U.S.C. 102(b) in view of Iwata (US Pub. 2009/0314438) have been withdrawn.  Furthermore, the rejections of dependent claims 7 and 15 under 35 U.S.C. 103(a) have been withdrawn.

9.	Applicant’s arguments, see pages 14-16 of Remarks, filed 3/18/21, with respect to the rejection of claim 16 under 35 U.S.C. 103(a) in view of Iwata (US Pub. 2009/0314438) and Komandur (US Pub. 2004/0089421) have fully considered but they are not persuasive. 

First, Applicant argues that Iwata does not teach that the first cleaning module is configured to clean a first semiconductor workpiece, and the second cleaning module is configured to clean a second semiconductor workpiece different than the first semiconductor workpiece.

Examiner respectfully disagrees.  Regarding the recitation “a second cleaning module configured to perform a second cleaning operation to a second semiconductor workpiece different than the first semiconductor workpiece”, this recitation is a statement of intended use which does not patentably distinguish over the cited art since Iwata meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired.  [See MPEP 2114].  Claims directed to apparatus must be distinguished from prior art in terms of structure rather than function.  In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA).  “[A]pparatus claims cover what a devices is not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  Since the second cleaning module (54) taught by Iwata is capable of cleaning a second semiconductor workpiece different than the first semiconductor workpiece [Fig. 3; ¶0058], the prior art apparatus meet the requirements of the claimed feature.  Applicant has not established on this record any structural distinction between apparatus within the scope of the rejected claims and the apparatus fairly described by Iwata, and no such structural distinction is apparent. 

Second, Applicant argues that Iwata does not teach a workpiece handling module configured to transfer semiconductor workpieces directly between the 

Examiner respectfully disagrees.  Regarding the recitation “a workpiece handling module configured to transfer semiconductor workpieces directly between the debonding module and the first cleaning module and directly between the debonding module and the second cleaning module”, this recitation is a statement of intended use which does not patentably distinguish over the cited art since Iwata meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired.  [See MPEP 2114].  Claims directed to apparatus must be distinguished from prior art in terms of structure rather than function.  In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA).  “[A]pparatus claims cover what a devices is not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  Since the workpiece handling module (40) taught by Iwata is capable of transferring semiconductor workpieces directly between the debonding module (30) and the first cleaning module (52) and directly between the debonding module and the second cleaning module (54) [Fig. 3; ¶0053], the prior art apparatus meet the 

Therefore, the rejections of claims 16-21 under 35 U.S.C. 103(a) in view of Iwata (US Pub. 2009/0314438) and Komandur (US Pub. 2004/0089421) are maintained on the grounds presented in the following Office Action.
	Additionally, newly added claim 21 is rejected on the grounds of nonstatutory double patenting presented below as necessitated by amendment.

Claim Interpretation
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
12.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a debonding module” in claims 1, 6, and 16;
“a first cleaning module” in claims 1, 6, and 16;
“a second cleaning module” in claims 1, 6, and 16;
“a first substrate handling module” in claim 1;
“a second substrate handling module” in claim 1;
“a buffer module” in claim 3;
“a substrate handling module” in claim 6;
one or more storage units” in claims 6 and 16;
“a first storage unit” in claims 10, 11, 13, 19, and 20;
“a second storage unit” in claims 10, 11, 13, 19, and 20;
“a third cleaning module” in claim 12;
“a fourth cleaning module” in claim 12;
“a plurality of mobile storage units” in claim 14;
“a workpiece handling module” in claim 16;
“a control unit” in claim 16; and
“a third storage unit” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


14.	Claims 1, 2, and 5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pub. 2009/0314438 to Iwata et al. (“Iwata”).
Regarding claim 1,
Iwata discloses a substrate debonding and cleaning apparatus, comprising: 
a debonding module (30a) configured to separate semiconductor substrates from carrier substrates [Fig. 3; ¶0043-¶0045]; 
a first cleaning module (52) configured to clean surfaces of a first plurality of the semiconductor substrates [Fig. 3; ¶0058]; 
a second cleaning module (54) configured to clean surfaces of a second plurality of the semiconductor substrates [Fig. 3; ¶0058]; 
a first substrate handling module (30b) comprising a first robotic arm in communication with the debonding module [Fig. 3; ¶0044, ¶0048]; and 
a second substrate handling module (40) comprising a second robotic arm that is located between the first cleaning module and the second cleaning module [Fig. 3; ¶0054].
It is noted that regarding the recitations “a first cleaning module configured to clean surfaces of a first plurality of the semiconductor substrates”, “a second cleaning configured to clean surfaces of a second plurality of the semiconductor substrates different than the first plurality of the semiconductor substrates, wherein the first cleaning module and the second cleaning module are configured to perform a same type of cleaning operation”, and “wherein the second substrate handling module is configured to transfer the first plurality of the semiconductor substrates to the first cleaning module and to transfer the second plurality of the semiconductor substrates to the second cleaning module”, these recitations are statements of intended use which do not patentably distinguish over the cited art since Iwata meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired.  [See MPEP 2114].  Claims directed to apparatus must be distinguished from prior art in terms of structure rather than function.  In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA).  “[A]pparatus claims cover what a devices is not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  Since the apparatus of Iwata is capable of performing said intended uses, the prior art apparatus meets the requirements of the claimed feature.  Applicant has not established on this record any structural distinction between apparatus within the scope of the rejected claims and the apparatus fairly described by Iwata, and no such structural distinction is apparent. 
Regarding claim 2,
Iwata discloses the apparatus of claim 1, wherein regarding the recitations “wherein the first cleaning module is configured to perform a first cleaning process”, “the second cleaning module is configured to perform a second cleaning process”, “the debonding module is configured to perform a debonding process”, and “wherein the first cleaning process and the second cleaning process respectively take a longer time than the debonding process”, these recitations are statements of intended use which do not patentably distinguish over the cited art since Iwata meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired.  [See MPEP 2114].
Regarding claim 5,
Iwata discloses the apparatus of claim 1, wherein the second substrate handling module (40) is closer to both the first cleaning module (52) and the second cleaning module (54) than the first substrate handling module (30b) [see Fig. 3; ¶0048, ¶0053-¶0054]

Claim Rejections - 35 USC § 103
15.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 16-21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. 2009/0314438 to Iwata et al. (“Iwata”) in view of US Pub. 2004/0089421 to Komandur et al. (“Komandur”).
Regarding claim 16,
Iwata discloses a workpiece debonding and cleaning apparatus, comprising: 
a debonding module (30) configured to separate semiconductor workpieces from carrier workpieces [Fig. 3; ¶0043]; 
a first cleaning module (52) capable of performing a first cleaning operation to a first semiconductor workpiece; 
a second cleaning module (54) capable of performing a second cleaning operation to a second semiconductor workpiece different than the first semiconductor workpiece [Fig. 3; ¶0043]; 
a workpiece handling module (40) capable of transferring the semiconductor workpieces directly between the debonding module and the first cleaning module and directly between the debonding module and the second cleaning module [Fig. 3; ¶0053]; 
one or more storage units (20, 71) configured to store the semiconductor workpieces [Fig. 3; ¶0041, ¶0070].
Iwata does not explicitly teach a control unit “configured to determine if the first cleaning module and the second cleaning module are in use at a time and to operate the workpiece handling module to transfer one of the semiconductor workpieces from the debonding module to either the first cleaning module, the second cleaning module, or one of the one or more storage units depending on whether the first cleaning module 
Regarding the recitation “a workpiece handling module configured to transfer semiconductor workpieces directly between the debonding module and the first cleaning module and directly between the debonding module and the second cleaning module”, this recitation is a statement of intended use which does not patentably distinguish over the cited art since Iwata meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired.  [See MPEP 2114].  Claims directed to apparatus must be distinguished from prior art in terms of structure rather than function.  In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA).  “[A]pparatus claims cover what a devices is not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  Since the workpiece handling module (40) taught by Iwata is capable of transferring semiconductor workpieces directly between the debonding module (30) and the first cleaning module (52) and directly between the debonding module and the second cleaning module (54) [Fig. 3; ¶0053], the prior art apparatus meet the requirements of the claimed feature.  Applicant has not established on this record any structural distinction between apparatus within the scope of the rejected claims and the apparatus fairly described by Iwata, and no such structural distinction is apparent.
Regarding claim 17,
Iwata in view of Komandur discloses the apparatus of claim 16, wherein the one or more storage units (71) are moveable and are configured to align to and to mate with the debonding module [Fig. 3; ¶0070].  
Regarding claim 18,
Iwata in view of Komandur discloses the apparatus of claim 16, wherein the one or more storage units (20, 71) are respectively configured to store a plurality of the semiconductor workpieces [Fig. 3; ¶0070].
Regarding claim 19,
Iwata in view of Komandur discloses the apparatus of claim 16,
wherein the workpiece handling module (40) is disposed directly between the debonding module (30) and a first storage unit (at 20) of the one or more storage units; 

wherein the workpiece handling module (40) is disposed directly between the first cleaning module (52) and a third storage unit (60) of the one or more storage units [see Fig. 3; ¶0054, ¶0063, ¶0070].  
Regarding claim 20,
Iwata in view of Komandur discloses the apparatus of claim 16, wherein the one or more storage units comprise a first storage unit (71) and a second storage unit (20), the second storage unit is closer than the first storage unit to the first cleaning module (52) or the second cleaning module (54) [see Fig. 3; ¶0070].
Regarding claim 21,
Iwata in view of Komandur discloses the apparatus of claim 16, wherein the first cleaning operation is a same type (i.e. cleaning workpieces with liquid) of cleaning operation as the second cleaning operation [Fig. 3; ¶0043].

Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
18.	Claims 1-11, 14, 16-18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, and 14 of U.S. Patent No. 10,381,254 to Chiou et al. (“Chiou”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
	Regarding claim 1,
	The claimed features of the: debonding module, first cleaning module, first substrate handling module, and second substrate handling module are anticipated by the: wafer debonding module, first wafer cleaning module, first automatic wafer handling module, and second automatic wafer handling module in claim 1 of Chiou.  The instant application does not use identical language in claiming the features of the second cleaning module, however it would have been obvious to one having ordinary skill in the art at the time of invention that said features are obvious variants of the second wafer cleaning module defined by claim 1 of Chiou.
	Regarding claim 2,
	The instant application does not use identical language in claiming the features of the first cleaning module, second cleaning module, and debonding module, however it would have been obvious to one having ordinary skill in the art at the time of filing that said features are obvious variants of the first wafer cleaning module, second wafer cleaning module, and wafer debonding module in claim 1 of Chiou.
Regarding claim 3,
	The claimed features of the buffer module are anticipated by the buffer module in claim 6 of Chiou. 
Regarding claim 4,
	The claimed features of the buffer module are anticipated by the buffer module in claim 6 of Chiou. 
Regarding claim 5,
	The claimed features of the second substrate handling module are anticipated by the second automatic wafer handling module in claim 6 of Chiou. 
	Regarding claim 6,
	The claimed features of the: debonding module, first cleaning module, second cleaning module, substrate handling module, and one or more storage units are anticipated by the: wafer debonding module, first wafer cleaning module, second wafer cleaning module, automatic wafer handling module, and storage unit in claim 9 of Chiou. 
Regarding claim 7,
	The claimed features of the one or more storage units are anticipated by the storage unit in claim 9 of Chiou. 
Regarding claim 8,
	The claimed features of the first cleaning module and the second cleaning module are anticipated by the first wafer cleaning module and the second wafer cleaning module in claim 9 of Chiou. 
	Regarding claim 9,
	Chiou does not use identical language in claiming the features of the first cleaning module and debonding module, however it would have been obvious to one having ordinary skill in the art at the time of filing that said features are obvious variants of the first wafer cleaning module and wafer debonding module in claim 9 of Chiou.
Regarding claim 10,
	The claimed features of the one or more storage units are obvious variants of the storage unit in claim 14 of Chiou. 
Regarding claim 11,
The claimed features of the one or more storage units are obvious variants of the storage unit in claim 14 of Chiou.
Regarding claim 14,
	The claimed features of the one or more storage units and substrate handling module are obvious variants of the storage unit and automatic wafer handling module in claim 9 of Chiou.
Regarding claim 16,
	The claimed features of the: debonding module, first cleaning module, second cleaning module, one or more storage units, and control unit are anticipated by the: debonding module, first cleaning module, second cleaning module, storage unit, and control unit in claim 14 of Chiou.  Claim 16 of the instant application does not use identical language in claiming the features of the workpiece handling module, however it would have been obvious to one having ordinary skill in the art at the time of filing that said features are obvious variants of the automatic workpiece handling module in claim 14 of Chiou.
Regarding claim 17,
	The claimed features of the one or more storage units are anticipated by the storage unit in claim 14 of Chiou. 
Regarding claim 18,
	The claimed features of the one or more storage units are anticipated by the storage unit in claim 14 of Chiou. 
Regarding claim 21,
	The claimed features of the first and second cleaning operations are anticipated by the first and second cleaning operations in claim 14 of Chiou, respectively. 

Allowable Subject Matter
19.	Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
20.	The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claims 12-13,
	Claim 12 further defines third and fourth cleaning modules specifically configured to perform first and second type cleaning processes, respectively, which overcomes any nonstatutory double patenting rejection over U.S. Patent No. 10,381,254 to Chiou et al. (“Chiou”).  Upon a comprehensive updated search, no available prior art is able to teach or fairly suggest, singly or in combination, all features of claim 12 in combination with independent claim 6 from which it depends.  The prior art fails to teach or suggest every feature of newly amended independent claim 6, in particular wherein the one or more storage units are configured to store multiple ones of the semiconductor substrates, are moveable and are configured to align to mate with the debonding module.  For at least the above reasons, claim 12 (and therefore claim 13 depending therefrom) contain allowable subject matter.

Conclusion
21.	See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure. 
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                       
/DAVID G CORMIER/Primary Examiner, Art Unit 1711